DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/23/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on  8/23/2022. In particular, original Claims 1 and 9 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2014/0322550).

Regarding claim 1, Wang et al discloses an example where a mixture containing an ionic liquid identified as “PIL D” and the monomers UDMA and TEGDMA, i.e. a monomer component, is combined with a 20-nm silica filler and a Zr/Si nano cluster filler to produce a paste ([0166] - Example 9).  The term PIL D of Wang means “polymerizable ionic liquid D” and the PIL D has a structure disclosed on  Page 15 Paragraph [0129] ([0002]). The monomers UDMA and TEGDMA of Wang correspond to urethane dimethacrylate and triethyleneglycol dimethacrylate, respectively ([0029] and [0071]).  Both UDMA and TEGDMA contain multiple polar groups, including ester groups. The reference teaches that such “nanoscopic fillers” assemble into “aggregated networks” ([0098]).  The production of the example paste disclosed in Paragraph [0166] reads on the “inorganic particle network structure forming step” of claim 1.
	The reference discloses that the example paste produced in Paragraph [0166] is subjected to a DTS test.  The term DTS test means “Diametric Tensile Strength Test” and that it entails light curing the sample being tested ([0160]).  The reference discloses that when the mixture is cured, the monomers and the ethylenically unsaturated groups of the ionic liquid are polymerized ([0023] and [0025]).  The curing step in the example reads on the “polymer network structure forming step” of claim 1.
	The reference discloses that after curing, a certain amount of extractable “uncured polymerizable ionic liquid” remains ([0031]).  The reference states that in preferred embodiments this amount is less than 10%, less than 5%, or less than 1% ([0031]).  However, in each of these embodiments listed by the reference, at least some ionic liquid remains.  Any amount of ionic liquid is sufficient to read on the ionic liquid in the network structure of claim 1 because the claim does not recite the amount of ionic liquid or any other component.  One of ordinary skill in the art would read the discussion of the uncured polymerizable ionic liquid  in Paragraph [0031] together with Example 9 discussed above to mean that at least some of the ionic liquid in the cured composition of the Example 9 remains as an “uncured polymerizable ionic liquid.”  This “uncured polymerizable ionic liquid” reads on the ionic liquid of claim 1 that is “within” the network structures recited by the claim.
The silica and Zr/Si nano cluster fillers are inorganic particles corresponding to the recited first and second type inorganic particles, respectively. The reference discloses that the filler has an average surface area of at least bout 50 m2/g ([0099]). This range substantially overlaps with the claimed ranges of 20 to 90 m2/g and 100 to 200 m2/g recited for first and second particles, respectively, of the present claims.  
In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Wang is analogous art because it is directed to the same field of endeavor as the claimed invention, namely ionic liquid-containing polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have used the portion of the filler surface area range taught by Wang that overlaps with the claimed range, and the motivation to have done so would have been, as Wang suggests, that the overlapping portion is a suitable range for the surface area of the filler ([0099]).

Regarding claim 2, Wang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses silica filler, i.e. inorganic oxide particles.

Regarding claim 3, Wang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses silica particles.

Regarding claim 5, Wang et al teaches all the claim limitations as set forth above. Additionally, it is noted that Paragraph [0099] of the reference discloses that the particulate filler has an average primary particle diameter of about 7 to about 50 nm, within the recited range of 1 to 100 nm.

Regarding claim 6, Wang et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses TEGDMA, i.e. triethyleneglycol dimethacrylate.  This compound contains ester groups and ether groups, both of which are polar groups that contain O atoms.

Regarding claim 7, Wang et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ionic liquid PIL D comprises up 11.47% of the mass of the components used to make the paste, within in the recited range of 5 to 95 wt. % ([0166])..

Regarding claim 8, Wang et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ionic liquid PIL D, i.e. the ionic liquid, UDMA, and TEGDMA, are mixed with the fillers in three stages, with stirring at each stage ([0166]).

Regarding claims 9 and 10, Wang et al discloses an example of a cured paste prepared from an ionic liquid identified as PIL D, the monomers UDMA and TEGDMA, i.e., a monomer component, a 20-nm silica filler, and a Zr/Si nano cluster filler ([0166] - Example 9).  The term PIL D mean “polymerizable ionic liquid D” and the PIL D has a structure given by Wang at page 15 ([0022] and [0129]).  The monomers UDMA and TEGDMA correspond to urethane dimethacrylate and triethyleneglycol dimethacrylate, respectively ([0029] and [0071]).  The silica filler and Zr/Si nano cluster filler are inorganic particles and assemble into “aggregated networks ([0098]).  The aggregated network formed by the filler in the presence of other components of the cured paste disclosed by the reference reads on the inorganic particle network structure of claim 9.
The reference discloses that the example paste produced in Paragraph [0166]  is subjected to a DTS test.  The term DTS test means “Diametric Tensile Strength Test” and that it entails light curing the sample being tested ([0160]).  The reference discloses that when the mixture is cured, the monomers and the ethylenically unsaturated groups of the ionic liquid are polymerized ([0023] and [0025]).  
The silica filler and Zr/Si nano cluster filler are inorganic particles corresponding to the recited first and second type inorganic particles, respectively. The reference discloses that the filler has an average surface area of at least bout 50 m2/g ([0099]). This range substantially overlaps with the claimed ranges of 20 to 90 m2/g and 100 to 200 m2/g recited for first and second particles, respectively, of the present claims.  
In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Wang is analogous art because it is directed to the same field of endeavor as the claimed invention, namely ionic liquid-containing polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have used the portion of the filler surface area range taught by Wang that overlaps with the claimed range, and the motivation to have done so would have been, as Wang suggests, that the overlapping portion is a suitable range for the surface area of the filler ([0099]).
Wang is silent as to the “mesh size” and “standard deviation of the mesh size” of the aggregated network of filler in the cured paste.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the claimed mesh size and standard deviation of the mesh size arises from combining components that are substantially similar to the components combined by Wang to give the cured paste.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the average mesh size of claim 9 and the standard deviation of the mesh size of claim 10, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

In light of the amendments to the claims, the 35 U.S.C.112 (a) rejections as set forth in the Office Action mailed on 5/24/2022 have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767